Regarding the independent claims, applicant amended the claims to include “a power connector adapted for connection to the defibrillator to provide power from the power supply system of the communications module to the defibrillator without engaging a power supply of the defibrillator”, which changes the scope of the claim and would require further search and consideration.     
Note from 12: 
	Regarding the independent claims, applicant amended the claims to include “a power connector adapted for connection to the defibrillator to provide power from the power supply system of the communications module to the defibrillator without engaging a power supply of the defibrillator”, which changes the scope of the claim and would require further search and consideration. The arguments are drawn to new limitations that are not being entered.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/NAVEED R. KOLIA/Examiner, Art Unit 3792    

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792